ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_03_FR.txt.       OPINION DISSIDENTE COMMUNE DE MM. LES JUGES
                    SIMMA ET ABRAHAM



   Désaccord avec la partie de l’arrêt concernant la souveraineté sur Pedra
Branca/Pulau Batu Puteh — Accord sur la position de la Cour favorable à la
 ouveraineté du Johor en 1844 — Caractère non convaincant de la démonstra-
 ion de l’arrêt relative au transfert postérieur de la souveraineté en faveur de
Singapour — Double fondement juridique de la solution retenue par la
Cour : accord tacite et acquiescement — Défaut de choisir entre l’un et l’autre —
Absence regrettable de référence à la prescription acquisitive — Importance,
quel que soit le terrain choisi, de l’acquiescement ou du consentement du souve-
 ain originaire au transfert de souveraineté — En l’espèce, absence de réalisa-
 ion des conditions requises pour un transfert de souveraineté à défaut d’accord
exprès — En particulier, absence de comportement de la part de la Grande-
Bretagne et de Singapour manifestant clairement et publiquement l’intention
d’agir en souverain sur l’île — En conséquence, impossibilité de déduire du
 ilence du Johor, puis de la Malaisie, un acquiescement à un abandon de la
 ouveraineté initiale.


                                       I

   1. Le différend que tranche le présent arrêt a pour objet, à titre prin-
cipal, la souveraineté sur l’île de Pedra Branca/Pulau Batu Puteh, dispu-
 ée entre la Malaisie et Singapour, et, de manière plus accessoire, la sou-
veraineté, disputée entre les mêmes Etats, sur deux formations maritimes
d’importance mineure situées près de l’île susnommée, Middle Rocks et
South Ledge.
   Dans le premier point de son dispositif, l’arrêt décide que la sou-
veraineté sur Pedra Branca/Pulau Batu Puteh appartient à Singa-
pour, dans le deuxième point que la souveraineté sur Middle Rocks
appartient à la Malaisie, et dans le troisième que South Ledge relève
de la souveraineté de l’Etat dans les eaux territoriales duquel il se
 rouve.
   2. Nous avons voté en faveur des deux derniers points, mais contre le
premier.
   Nous sommes en désaccord sur le raisonnement qui conduit la Cour à
conclure en faveur de la revendication de Singapour sur l’île de Pedra
Branca/Pulau Batu Puteh, et qui occupe la plus grande partie de l’arrêt,
ce qui est d’ailleurs parfaitement justifié.
   Notre désaccord touchant à des questions de droit et de fait que nous
pensons être d’une certaine importance, nous croyons devoir en expliquer
 ci les raisons.

108

                                      II

   3. Le raisonnement sur lequel s’appuie la Cour, dans la partie de
 ’arrêt qui concerne Pedra Branca/Pulau Batu Puteh, se décompose en
deux éléments. Le premier concerne la période antérieure à la construc-
 ion par les Britanniques du phare dit « Horsburgh » sur l’île, dont les pré-
paratifs ont débuté en 1844. L’examen des faits relatifs à cette période
conduit la Cour à conclure (arrêt, par. 117) que l’île relevait, en 1844, de
 a souveraineté du Sultanat de Johor — dont il n’est pas contesté que la
Malaisie est à l’heure actuelle le successeur.
   Puis, la Cour entre dans une seconde phase de son raisonnement, en
examinant, à partir du paragraphe 118 et jusqu’à la conclusion finale qui
figure au paragraphe 277, le comportement des deux Parties (et de leurs
prédécesseurs, le Johor pour la Malaisie et la Grande-Bretagne pour Sin-
gapour) à partir des débuts de la construction du phare et jusqu’à pré-
sent. Cet examen long et minutieux — mais qui, comme nous le dirons
dans un instant, n’est pas exempt de faiblesses — conduit la Cour à la
conclusion que, aujourd’hui, « la souveraineté sur Pedra Branca/Pulau
Batu Puteh appartient à Singapour » (ibid., par. 277). Selon l’arrêt, il s’est
produit, à partir de 1844, un processus qui a eu pour effet, à une date
qu’il est impossible de situer avec précision, de transférer la souveraineté
sur l’île du Sultanat de Johor (ou de son successeur, la Malaisie) à Sin-
gapour (ou à son prédécesseur, la Grande-Bretagne). La Cour décrit ce
processus comme témoignant d’une « évolution convergente des posi-
 ions » des Parties, au fil du temps, concernant la souveraineté sur l’île
 ibid., par. 276). De cette « évolution convergente » l’on pourrait déduire
soit qu’un « accord tacite » portant sur le transfert de souveraineté se
serait formé entre les Parties, soit que le Johor aurait acquiescé à ce trans-
 ert par un comportement ayant donné naissance à des droits irréversi-
bles au profit de Singapour. Entre le terrain juridique de l’« accord tacite »
et celui de l’« acquiescement », qui sont définis respectivement aux para-
graphes 120 et 121 de l’arrêt, la Cour s’abstient de choisir, se bornant à
constater, in fine, que l’ensemble du comportement des Parties sur la
période considérée — au total plus d’un siècle et demi — a changé le titu-
 aire de la souveraineté. S’il est bien exact que ni la volonté du « nouveau
souverain » d’acquérir la souveraineté, ni le consentement de l’« ancien » à
 ’abandonner n’ont été formellement exprimés à un quelconque moment,
 ’une et l’autre pourraient se déduire de l’examen des faits pertinents,
selon la Cour.
   4. Nous n’avons pas d’objection à opposer à la première partie de la
démonstration de la Cour, celle qui concerne la période antérieure à
1844. Cette démonstration nous paraît, pour l’essentiel, convaincante.
   Depuis des temps anciens dont il est impossible de situer avec précision
 e début, le Sultanat de Johor, qui s’étendait à l’origine au nord et au sud
du détroit de Singapour, possédait la souveraineté sur l’île de Pedra
Branca/Pulau Batu Puteh, située à l’entrée du détroit. Après la partition
du Sultanat, en 1824-1825, en deux entités souveraines, ce « titre origi-

109

naire » sur l’île a été transmis à l’entité dont la partie terrestre se situait au
nord du détroit, et qui a conservé également la dénomination de « Sulta-
nat de Johor ». C’est cet Etat dont l’actuelle Malaisie est le successeur.
   5. En déclarant ainsi que, « en 1844, [l’]île était sous la souveraineté du
sultan de Johor » (arrêt, par. 117), la Cour accueille l’argument principal
de la Malaisie — fût-ce provisoirement — et réfute la thèse principale
développée par Singapour. La Malaisie, en effet, a fondé l’essentiel de
son argumentation sur le titre originaire possédé sur l’île par le Sultanat
de Johor depuis des « temps immémoriaux », titre qui se serait transmis,
par voie de succession, à la Malaisie actuelle, tandis que Singapour, com-
battant vivement la thèse précédente, affirmait qu’à la veille de la cons-
 ruction du phare Horsburgh, en 1850, l’île était terra nullius ou, à tout le
moins, que son statut juridique était indéterminé.
   Eût-elle adopté la thèse de Singapour (dans sa branche principale ou
dans sa branche subsidiaire), la Cour aurait été inévitablement (et logi-
quement) conduite à affirmer la souveraineté singapourienne sur l’île
aujourd’hui. Que l’île ait été terra nullius en 1850 ou que son statut à
 ’époque soit impossible à déterminer, à partir de l’une ou l’autre de ces
prémisses, aucun argument convaincant ne pouvait faire pencher la
balance en faveur de la Malaisie : soit la Grande-Bretagne avait acquis la
souveraineté en prenant légalement possession d’une terra nullius en
1850, soit, à défaut, le poids des effectivités, de 1850 à 1980 (la date cri-
 ique), conduisait nécessairement à trancher en faveur de Singapour.
   6. Mais, comme nous l’avons vu, la Cour n’a adopté la thèse de Sin-
gapour ni dans sa branche principale ni dans sa branche subsidiaire,
puisqu’elle a décidé qu’en 1844, à la veille des travaux de construction du
phare, l’île appartenait au Johor. Par ailleurs, la Cour a admis que
 ’actuelle Malaisie était le successeur du Sultanat de Johor de 1844, ce que
d’ailleurs Singapour ne contestait pas.
   Et cependant, la Cour est parvenue à la conclusion finale que l’île
relève à présent de la souveraineté de Singapour, par l’effet du processus
graduel de transfert de souveraineté qu’elle a cru pouvoir déduire du
comportement des Parties depuis 1850.
   C’est très précisément sur ce point que nous nous séparons de l’arrêt, et
voici pour quelles raisons.


                                       III

   7. Nous n’avons pas de critique majeure à formuler au sujet des prin-
cipes juridiques que la Cour énonce, et sur la base desquels elle procède
ensuite à l’examen des faits pertinents. Nous ne sommes pas du tout
convaincus, en revanche, par la manière dont l’arrêt applique ces prin-
cipes aux faits de l’espèce, et, par suite, par les conclusions qu’elle en tire
dans la présente affaire.
   En résumé, notre position est la suivante : les conditions et les critères
que l’arrêt définit et auxquels il subordonne le transfert de souveraineté

110

d’un Etat à un autre, en l’absence d’un accord exprès conclu entre
 ’ancien souverain et le nouveau, nous paraissent, pour l’essentiel, juridi-
quement corrects. Mais nous sommes fermement d’avis que ces condi-
 ions étaient loin d’être remplies en l’espèce, contrairement à ce qu’affirme
 ’arrêt, dont nous craignons qu’il ne constitue, pour cette raison, un pré-
cédent dangereux.
   8. C’est à partir du paragraphe 120 et jusqu’au paragraphe 125 que
 ’arrêt expose les principes juridiques pertinents en matière de transfert de
souveraineté.
   Nul doute qu’un tel transfert peut être réalisé par la voie d’un accord
exprès entre le titulaire initial de la souveraineté et un autre Etat.

   Plus délicate, en revanche, est la question de savoir si un transfert de
souveraineté peut être opéré en l’absence d’accord exprès.
   En principe, la réponse à la question précédente est affirmative ; c’est ce
qu’énonce l’arrêt, et nous n’avons pas d’objection sur ce point. Encore
 aut-il que les conditions d’un tel transfert soient définies de manière
rigoureuse, que soit bien affirmée la présomption en faveur du maintien
de la souveraineté dans les mains du titulaire initial, et que cette présomp-
 ion ne soit pas considérée à la légère comme ayant été renversée.
   9. A cet égard, la présentation que fait l’arrêt des principes juridiques
applicables n’est pas irréprochable, même si, pour l’essentiel, elle rejoint
nos préoccupations.
   10. Les deux terrains juridiques sur lesquels s’appuie l’arrêt — sans
choisir entre l’un et l’autre, ni même indiquer si et comment ils pourraient
se combiner — sont celui de l’« accord tacite » et celui de l’« acquiesce-
ment » (voir paragraphe 3 ci-dessus). Puisque le transfert de souveraineté
peut être réalisé par voie d’accord exprès, il doit pouvoir l’être aussi par
 a voie d’un accord tacite (si les conditions en sont réunies), puisque le
droit international n’est pas formaliste en matière d’accords, et que ce qui
peut être fait par un accord exprès peut l’être aussi, en principe, par un
accord tacite ; c’est ce qu’explique, en substance, le paragraphe 120. Par
ailleurs, le comportement de l’Etat qui possède la souveraineté sur un ter-
ritoire mais qui s’abstient de réagir aux actes d’un autre Etat qui se com-
porte comme souverain sur le territoire en question peut valoir acquies-
cement du premier au transfert de souveraineté en faveur du second,
créant des droits irréversibles au profit de ce dernier : c’est ce que rap-
pelle, en substance, le paragraphe 121.
   11. Il est sans doute vrai, en règle générale, que ce que des Etats peu-
vent faire par voie d’accord exprès peut aussi résulter d’un accord tacite
entre eux. Il n’est pas douteux, également, que la notion d’acquiescement
 oue un rôle important, dans des contextes variés, en droit international.
On peut toutefois se demander si, en matière de transfert de souveraineté
 erritoriale, le concept pertinent n’est pas, plus que celui d’accord tacite
ou celui d’acquiescement, celui de prescription acquisitive, qui en un sens
englobe les précédents, et dont on peut regretter que l’arrêt ne fasse
aucune mention.

111

  Si la prescription se définit comme un mode d’acquisition de la souve-
raineté sur un territoire caractérisé
         « par l’exercice continu et paisible de la souveraineté pendant un
      temps d’une durée suffisante pour créer, sous l’influence du dévelop-
      pement historique, la conviction générale que l’état de choses actuel
      est conforme à l’ordre international » (L. Oppenheim LL.D., Inter-
      national Law, Vol. I, Peace, 1905, p. 294, par. 242 [traduction]),
ou encore comme « l’acquisition de la souveraineté par voie d’exercice
continu et pacifique de l’autorité étatique sur un territoire déterminé »
 Ch. Rousseau, Droit international public, t. III, « Les compétences »,
éd. 1977, p. 183), alors la notion peut permettre de rendre compte du pro-
cessus par lequel un Etat acquiert la souveraineté sur un territoire qui ne
 ui appartenait pas originellement et sans l’accord exprès du souverain
originaire.
    12. Il est vrai que Singapour elle-même, qui y aurait eu pourtant inté-
rêt, s’est gardée d’invoquer cette notion expressis verbis.
    Il est aisé de comprendre pourquoi : toute l’argumentation de Singa-
pour, tant à titre principal — la thèse de la terra nullius — qu’à titre
alternatif — l’indétermination du statut de l’île avant 1850 —, reposait
sur le postulat que le Johor ne possédait aucun titre de souveraineté sur
 ’île avant la construction du phare, de telle sorte qu’il n’y avait pas lieu
de rechercher ni d’indiquer en vertu de quel mécanisme la souveraineté
aurait pu être transférée, après 1850, du Johor vers Singapour.
    Mais comme, par ailleurs, Singapour ne pouvait pas exclure que la
Cour parvînt à une conclusion contraire à sa thèse sur le statut juridique
de l’île en 1844-1850, il lui fallait tout de même présenter une argumenta-
 ion (à titre doublement subsidiaire, en somme) permettant à la Cour de
décider in fine que, même si le Johor était souverain sur l’île en 1850, la
Malaisie ne l’était plus aujourd’hui.
    C’est à cette fin que Singapour s’est prévalue d’un « exercice pacifique
et effectif de l’autorité étatique » sur l’île pendant une longue période.
Cette terminologie, qui est proche de celle employée par Max Huber dans
 a sentence sur l’affaire de l’Ile de Palmas tout en restant suffisamment
générale, laissait en quelque sorte à la Cour elle-même le soin de définir le
 errain le plus approprié pour fonder en droit, au besoin, le transfert de
souveraineté au cours de la période considérée.
    13. A cet égard, une idée se dégage avec certitude de la jurispru-
dence : lorsqu’il existe un souverain originaire, aucun exercice de l’auto-
rité étatique, si continu et effectif soit-il, ne peut entraîner un transfert de
souveraineté s’il n’est pas possible d’établir que le souverain originaire a,
d’une manière ou d’une autre, consenti à la cession du territoire en cause
ou acquiescé à son transfert au profit de l’Etat ayant exercé de facto son
autorité. Sans un tel consentement — ou acquiescement —, le titre origi-
naire ne peut pas céder, même en présence d’un exercice continu et effec-
 if de l’autorité par un Etat autre que le titulaire.
    C’est ce que la Cour a récemment rappelé dans l’affaire de la Frontière

112

 errestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé-
ria ; Guinée équatoriale (intervenant)) (voir en particulier l’arrêt, C.I.J.
Recueil 2002, p. 346 et suiv., par. 62 et suiv.). Dans son arrêt, la Cour a
refusé d’attacher des effets juridiques à des actes de souveraineté accom-
plis par le Nigéria sur le territoire disputé, dès lors, a-t-elle dit en sub-
stance, que le Cameroun possédait un titre de souveraineté antérieur et
qu’il ne pouvait pas être regardé comme ayant acquiescé au transfert de
ce titre au profit du Nigéria.
    14. En conséquence, Singapour ne pouvait établir sa souveraineté sur
 ’île, à partir du constat que le Johor était souverain en 1850, que par la
démonstration que, au cours de la période postérieure, le Johor puis son
successeur la Malaisie avaient, par un comportement constant pendant
une longue période, accepté comme légitime l’exercice effectif de l’auto-
rité sur l’île par les autorités britanniques, puis singapouriennes ; autre-
ment dit, que Singapour était devenue souveraine par voie de prescrip-
 ion acquisitive. Sans employer l’expression, Singapour invitait la Cour,
selon nous, à faire application du concept.
    15. Sans doute la prudence terminologique des conseils de Singapour
s’explique-t-elle par le fait que la doctrine comme la jurisprudence inter-
nationales ont été longtemps, et demeurent encore dans une certaine
mesure, réservées sur la prescription en tant que mode d’acquisition de la
souveraineté par un nouveau souverain au lieu et place du souverain
d’origine, et sans que ce dernier, par hypothèse, ait donné son accord
exprès.
    Mais il ne suffit pas d’éviter d’employer le mot qui désigne une notion
 uridique pour faire disparaître celle-ci de l’argumentation. Et si nous
pouvons comprendre les considérations de prudence tactique qui ont
conduit Singapour à éviter, dans ses mémoires et plaidoiries, de désigner
 rop clairement un terrain juridique qu’elle pouvait juger délicat de
son point de vue, nous regrettons que la Cour n’ait pas été, quant à elle,
plus explicite dans l’énoncé des principes juridiques dont elle a fait
application.
    16. A vrai dire, il n’est pas de première importance que la Cour ait
recours, pour fonder la solution qu’elle adopte, à telle ou telle catégorie
ou qualification juridique, lesdites catégories n’étant souvent pas, il faut
 e reconnaître, séparées les unes des autres de façon étanche.
    Ainsi, que l’on dise qu’un Etat peut acquérir la souveraineté sur un ter-
ritoire par voie d’accord tacite avec le souverain antérieur ou en vertu
d’un acquiescement supposé, ou encore que cette acquisition soit consi-
dérée comme réalisée par voie de prescription, la question essentielle est
de savoir à quelles conditions un accord tacite ayant un tel effet peut être
regardé comme constitué, l’acquiescement regardé comme établi ou la
prescription regardée comme acquise. En somme, ce qui importe surtout
est de savoir quels effets le droit international attache à tel ou tel com-
portement des Etats concernés en matière de souveraineté territoriale,
plutôt que de choisir entre telle ou telle expression apte à qualifier le pro-
cessus juridique qui conduit de la cause à la conséquence.

113

   17. Quant aux conditions auxquelles est subordonnée la mise en œuvre
de la prescription acquisitive, on sait qu’elles sont au nombre de quatre.
En premier lieu, l’Etat qui s’en prévaut doit exercer l’autorité sur le ter-
ritoire concerné à titre de souverain, ce qui implique, d’une part, un exer-
cice effectif des attributs de la souveraineté (corpus), d’autre part, l’inten-
 ion d’agir comme souverain (animus). En deuxième lieu, l’exercice de
 ’autorité doit être pacifique et continu. En troisième lieu, cet exercice à
 itre de souverain doit être public, c’est-à-dire visible, condition essen-
 ielle pour permettre d’établir l’acquiescement — par l’absence de réac-
 ion — de l’Etat possédant le titre originaire. En quatrième lieu et enfin,
 ’exercice de l’autorité doit se poursuivre, dans les conditions qui viennent
d’être décrites, pendant une assez longue période de temps. Bien qu’elle
n’ait pas mentionné, nous l’avons dit, la prescription, il ne semble pas que
 a Cour ait entendu faire application, en l’espèce, d’autres critères que
ceux-là.

                                      IV

   18. Dans la présente affaire, la première et la troisième des conditions
sus-énoncées revêtent une importance particulière. Cela signifie que la
Cour avait à répondre à deux questions.
   Premièrement, Singapour, ou son prédécesseur la Grande-Bretagne,
a-t-elle ouvertement manifesté sa volonté d’agir à titre de souverain
sur l’île de Pedra Branca/Pulau Batu Puteh au cours de la période
considérée ?
   Deuxièmement, la Malaisie, ou son prédécesseur, doit-elle être regar-
dée comme ayant tacitement acquiescé, ou consenti, par son absence de
réaction pendant une période suffisamment longue, à ce que la souverai-
neté sur l’île soit transférée à Singapour ?
   S’il est répondu par l’affirmative à ces deux questions — ce que fait
 ’arrêt —, la conséquence juridique qui s’en déduit est que Singapour a
acquis la souveraineté sur l’île. Il est sans importance que la date de ce
 ransfert de souveraineté soit impossible à situer avec précision ; il est
d’importance secondaire que le processus en cause soit décrit comme
ayant donné naissance à un accord tacite, comme résultant d’un acquies-
cement du souverain originaire ou comme caractérisant une acquisition
de territoire par voie de prescription.
   19. Pour notre part, nous sommes d’avis que la Cour aurait dû ré-
pondre par la négative aux deux questions sus-énoncées, et qu’il n’a
donc pu y avoir ni accord tacite, ni acquiescement, ni acquisition par
voie de prescription.
   20. On ne saurait trop insister, selon nous, sur l’importance de l’affir-
mation qui figure au paragraphe 122 de l’arrêt :
        « Un point déterminant pour l’appréciation que fera la Cour du
      comportement des Parties tient à l’importance de premier plan que
      revêtent, en droit international et dans les relations internationales,

114

     la souveraineté étatique sur un territoire ainsi que le caractère stable
     et certain de cette souveraineté. De ce fait, tout changement du titu-
     laire de la souveraineté territoriale fondé sur le comportement des
     Parties ... doit se manifester clairement et de manière dépourvue
     d’ambiguïté au travers de ce comportement et des faits pertinents.
     Cela vaut tout particulièrement si ce qui risque d’en découler pour
     l’une des Parties est en fait l’abandon de sa souveraineté sur une por-
     tion de son territoire. »
   21. Adhérant à un tel critère, nous ne pensons pas que le « com-
portement des Parties » en l’espèce se soit manifesté « clairement et de
manière dépourvue d’ambiguïté » dans le sens que la Cour lui attribue,
à savoir celui d’un acquiescement du Johor (ou de la Malaisie) à
une revendication de souveraineté par Singapour (ou par la Grande-
Bretagne).
   22. Considérons d’abord le comportement de la Grande-Bretagne, et
de son successeur Singapour.
   La Cour écarte à juste titre, comme dépourvus de pertinence, les actes
accomplis entre 1844 et 1851 en vue de la construction et de la mise
en service du phare. Il n’y avait là, en effet, aucune manifestation
d’une volonté d’agir à titre de souverain à l’égard du territoire insu-
 aire sur lequel le phare était construit (voir les longs développements
des paragraphes 126 à 162, au terme desquels la Cour « ne tire de la
construction et de la mise en service du phare aucune conclusion quant
à la souveraineté »).
   En ce qui concerne la période de 1852 à 1952, la Cour, après avoir
écarté tout ce qui touche seulement à l’entretien et à l’exploitation
du phare par les autorités britanniques, passe en revue trois types
d’activités qui auraient été susceptibles de manifester l’intention de la
Grande-Bretagne d’agir à titre de souverain sur l’île : la production
 égislative britannique et singapourienne relative au phare Hors-
burgh et à d’autres phares dans la région ; l’évolution constitution-
nelle relative au statut de Singapour ; le contrôle des activités de
pêche dans la région dans les années 1860. Mais elle ne voit dans
aucun de ces éléments une claire manifestation d’une revendication
britannique de souveraineté.
   23. Il est clair que c’est l’échange de correspondances de 1953 qui
constitue le principal élément militant en faveur des prétentions singa-
pouriennes. C’est, à l’évidence, un passage décisif dans le raisonnement
de la Cour. Mais il n’emporte guère la conviction.
   En réponse à une demande du secrétaire colonial de Singapour
visant à « clarifier le statut de Pedra Branca », le secrétaire d’Etat par
 ntérim du Johor a indiqué, par une lettre du 21 septembre 1953, que
« le gouvernement du Johore ne revendiqu[ait] pas la propriété de
Pedra Branca ».
   24. En admettant même, ce qui est raisonnable, qu’il n’y eût pas de
différence de signification, dans l’esprit du signataire de cette réponse,
entre la « propriété de » et la « souveraineté sur », et que l’expression « ne
115

revendique pas » implique la croyance dans l’absence de titre, il n’y a
guère de conséquence à tirer — au moins directement — de l’échange de
correspondance de 1953.
   D’une part, il est clair que, du côté singapourien, rien ne fait apparaître
 ci une revendication de souveraineté, puisque au contraire la demande
du secrétaire colonial visait à obtenir des renseignements en vue de cla-
rifier le statut de l’île.
   D’autre part, du côté du Johor, si l’on suit le raisonnement tenu par la
Cour jusqu’au paragraphe 191 — avant qu’elle n’aborde la correspon-
dance de 1953 —, il n’est pas douteux que l’affirmation contenue dans la
réponse du secrétaire d’Etat (le Johor ne possède pas de titre de souve-
raineté sur Pedra Branca) est tout simplement erronée, puisque toute la
démonstration de l’arrêt conduit au constat qu’en 1953 la souveraineté
sur l’île relevait bien du sultan de Johor. Une erreur commise dans une
correspondance telle que celle en cause, fût-ce sous la signature d’un res-
ponsable de haut rang, suffit-elle à priver un Etat de sa souveraineté
sur un territoire ? Certainement pas. L’arrêt ne prétend d’ailleurs pas
 e contraire, puisqu’il précise (par. 227) que « la Cour ne considère pas
 a réponse du Johor comme revêtant un caractère constitutif ». Mais,
si la lettre du secrétaire d’Etat n’a pas eu pour effet de faire perdre au
Johor la souveraineté qu’il possédait sur l’île, encore moins de transférer
cette souveraineté à Singapour ou à la Grande-Bretagne en tant que
puissance coloniale, en quoi pourrait-elle être pertinente pour notre
affaire ? Peut-être en ceci que l’échange de correspondance devait
nécessairement alerter les autorités du Johor sur le fait qu’il était
possible — voire probable — que Singapour (ou la Grande-Bretagne)
soit incitée à revendiquer la souveraineté sur l’île sur la base de la
réponse reçue, si bien que les actes accomplis par les autorités colo-
niales de Singapour — puis par Singapour après son indépendance —
postérieurement à 1953 devaient être plus facilement perçus par le
Johor comme d’éventuelles manifestations de souveraineté, et traités
comme tels.
   25. Encore eût-il fallu que ces actes fussent, par leur nature et leur
objet, susceptibles de recevoir une telle interprétation, c’est-à-dire
d’être compris comme des manifestations de l’intention d’agir à titre
de souverain.
   Or, si l’on examine le comportement de Singapour (ou de la Grande-
Bretagne) postérieurement à 1953 — ce que fait l’arrêt à partir du
paragraphe 231 —, on ne trouve que fort peu d’actes possédant un tel
caractère.
   26. Sous le titre « Le comportement des Parties après 1953 », la Cour
passe en revue, de façon méticuleuse, huit types d’activités accomplies par
Singapour (sous les lettres a), b), c), d), e), f), i), j) — les autres acti-
vités examinées étant le fait de la Malaisie).
   La Cour conclut dans plusieurs cas à l’absence de pertinence des acti-
vités en cause, et n’en retient, finalement, que cinq comme possibles
manifestations de souveraineté. Mais la récolte est bien faible.

116

   La première de ces activités consiste en ce que Singapour aurait
procédé à diverses enquêtes, surtout à partir des années 1980, sur des
accidents survenus à proximité de l’île de Pedra Branca/Pulau Batu
Puteh. Mais, outre le caractère plutôt tardif de ces activités, elles
sont loin de manifester « clairement » une prétention à la souveraineté
sur l’île. Elles se rattachent plutôt aux responsabilités de Singapour
en tant que gestionnaire du phare, et à son obligation, découlant de
divers instruments conventionnels auxquels elle est partie, d’entretenir
celuici de manière à prévenir dans les meilleures conditions le danger
en mer.
   En deuxième lieu, à deux reprises, en 1974 et 1978, les autorités singa-
pouriennes ont exigé que des visiteurs malaisiens, en mission plus ou
moins officielle, sollicitent une autorisation préalable afin de pénétrer
dans les « eaux territoriales » de l’île ou de se rendre sur le phare, et lesdits
visiteurs se sont pliés à cette exigence. Mais cette acceptation peut fort
bien s’expliquer par le respect dû au propriétaire du phare (Singapour,
 ndiscutablement), s’agissant d’une toute petite île dont la surface est
presque entièrement occupée par le phare en question. En outre, il s’agit
d’incidents mineurs, et c’est d’ailleurs à peu près à cette époque que la
Malaisie a commencé à manifester des signes d’irritation devant le com-
portement de Singapour (voir arrêt, par. 238).
   En troisième lieu, les pavillons de la marine britannique puis singapou-
rienne ont été constamment déployés sur le phare. Mais la Cour elle-
même admet que le déploiement d’un pavillon, à la différence de celui
d’un drapeau national, ne constitue pas une manifestation de sou-
veraineté. Elle semble toutefois faire grief à la Malaisie de n’avoir pas
protesté, alors qu’elle l’a fait en 1968 à propos du pavillon singapou-
rien déployé sur une autre île de la même région, celle de Pulau
Pisang. Mais le fait que la Malaisie ait réagi sans nécessité à un acte
similaire accompli ailleurs ne change pas la nature de celui qui est en
cause ici, et ne saurait lui conférer un caractère de souveraineté qu’il ne
possède pas.
   En quatrième lieu, en 1977, Singapour a installé du matériel de com-
munication militaire sur l’île. La Cour relève (ibid., par. 248) que « l’acte
accompli par Singapour est un acte à titre de souverain », ce que l’on peut
admettre ; mais la portée de cette affirmation est singulièrement réduite
par l’indication, prudente mais parfaitement conforme à la réalité, que
« la Cour n’est pas en mesure d’évaluer la valeur probante des déclara-
 ions faites par les deux Parties sur la question de savoir si la Malaisie
avait connaissance ou non de l’installation de la station relais » (de maté-
riel militaire). En conséquence, on ne saurait affirmer qu’il s’agissait là
d’une activité présentant de manière visible et manifeste un caractère de
puissance publique.
   Enfin, l’autorité portuaire de Singapour a étudié en 1978 la possibilité
d’agrandir l’île en récupérant des terres sur la mer alentour et lancé à
cette fin un appel d’offres par voie de presse, sans réaction de la Malaisie.
Mais le projet a été vite abandonné, semble-t-il.

117

                                      V

   27. Au total, les quelques actes susceptibles d’être regardés comme des
manifestations de souveraineté de la part de Singapour présentent les
deux caractéristiques communes, d’une part, d’être mineurs et sporadi-
ques, d’autre part, d’être situés dans le temps à une date fort rapprochée
de 1980, année au cours de laquelle la Malaisie a officiellement revendi-
qué la souveraineté sur Pedra Branca/Pulau Batu Puteh et rejeté la reven-
dication singapourienne.
   Aussi bien quand on les examine séparément que quand on en prend
une vue d’ensemble, les actes accomplis par Singapour ne peuvent pas
être regardés comme constituant un exercice d’autorité souveraine indis-
cutable et public contre lequel la Malaisie aurait dû protester pour pré-
server sa propre souveraineté sur l’île.
   On est donc très loin de l’exercice visible, continu et pacifique des attri-
buts de la souveraineté pendant une longue période qui, par suite de
 ’absence de contestation par le souverain initial, pourrait finir par don-
ner naissance à un titre légal au profit d’un nouveau souverain. Il est vrai
qu’un silence peut être éloquent, comme le dit l’arrêt (par. 121). Mais seu-
 ement dans les situations où des mots auraient été nécessaires.
   28. Peut-être nous objectera-t-on que sur une île de la taille de Pedra
Branca/Pulau Batu Puteh — sur laquelle, une fois le phare installé, il n’y a
guère de place pour quelque autre activité consistante — il est bien diffi-
cile de trouver de nombreux exemples d’exercice de l’autorité publique. Ne
devrait-on pas, dans ces conditions, avoir un degré d’exigence moindre,
se contenter de quelques manifestations d’autorité — même rares —
non suivies de réactions de protestation ? Ne faudrait-il pas appliquer
mutatis mutandis le dictum de la Cour permanente de Justice internatio-
nale dans l’affaire du Statut juridique du Groënland oriental (Danemark
c. Norvège), selon lequel on ne saurait exiger « de nombreuses manifes-
 ations d’un exercice de droits souverains » dans le cas « des revendica-
 ions de souveraineté sur des territoires situés dans des pays faiblement
peuplés ou non occupés par des habitants à demeure » (arrêt, 1933,
C.P.J.I., série A/B no 53, p. 45-46), dictum dont cette Cour a précisé
récemment qu’il trouvait tout particulièrement à s’appliquer dans le cas
de « très petites îles inhabitées ou habitées de façon non permanente »
 Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie),
arrêt, C.I.J. Recueil 2002, p. 682, par. 134) ?
   29. Notre réponse est résolument négative. La tâche du juge, dans les
deux affaires susmentionnées, consistait à attribuer la souveraineté sur un
 erritoire déterminé sur la base des effectivités (le cas échéant, de la mise
en balance des effectivités concurrentes), en l’absence d’un titre originaire
de souveraineté. Ici, la question est tout autre : il existe un souverain ori-
ginel — tout au moins d’après l’analyse de la Cour, à laquelle nous adhé-
rons — et il s’agit de déterminer si le titre a été transféré à un autre
souverain sans que le premier ait expressément donné son accord. Dans
un tel contexte, rien ne justifie que l’on abaisse le niveau d’exigence ; car

118

ce ne sont pas les effectivités en elles-mêmes que l’on recherche, c’est le
consentement (ou l’acquiescement) du souverain d’origine, qui, à défaut
d’avoir été exprimé, doit au moins pouvoir se déduire sans l’ombre d’un
doute du comportement de celui-ci. Une telle conclusion, nous dira-t-on,
sera très difficile à tirer dans le cas de petites portions de territoire inha-
bitées ou peu propices à l’activité humaine. Cela est sans doute vrai ; mais
 l en résultera seulement que le maintien du titre originel de souveraineté,
qui est présumé, constituera la solution juridiquement appropriée.
   30. C’est, dans la présente affaire, la conclusion que la Cour, selon
nous, aurait dû tirer. Après avoir énoncé des principes bien fondés en
droit, même si leur formulation a souffert d’une certaine approximation,
 a Cour s’est, dans leur mise en œuvre, peu à peu éloignée d’eux. Elle a
raisonné plus ou moins comme elle l’aurait fait si, en l’absence de titre
originaire, elle avait dû mesurer les effectivités concurrentes des Parties.
Ce faisant, elle a suivi une pente qui ne pouvait la conduire qu’à une
conclusion que nous tenons pour erronée.

                                                (Signé) Bruno SIMMA.
                                               (Signé) Ronny ABRAHAM.




119

